— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 30, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s pretrial motions for a Wade hearing. There was no identification procedure employed by the police in this case, and, therefore, no need for a Wade hearing (see, People v Dukes, 97 AD2d 445; see also, People v Thompson, 129 AD2d 655).
The defendant’s claim that the trial court unduly interfered in the proceedings is not preserved for appellate review as a matter of law (see, People v Charleston, 56 NY2d 886; People v Dickson, 112 AD2d 312). In any event, because the trial court’s questioning of the witnesses was designed to clarify confusing testimony and facilitate the orderly and expeditious *659progress of the trial, there was no prejudice to the defendant (People v Yut Wai Tom, 53 NY2d 44).
We also reject the defendant’s contention that he was denied the effective assistance of counsel. The defense counsel made appropriate pretrial motions, presented cogent opening and closing arguments, conducted extensive cross-examination of the People’s witnesses and raised appropriate objections (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). The defendant was, therefore, afforded meaningful representation.
We decline to disturb the sentence imposed upon the defendant as it was within the bounds of the applicable sentencing statute and not excessive (see, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be unpreserved for appellate review and, in any event, without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.